Title: From Benjamin Franklin to Jonathan Williams, Jr., 19 February 1781
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan
Passy Feby. 19. 1781
I mentioned the other Day the Affair of your Man to M de Renneval at M de Vergennes’s who informed me that I should apply to M. de Castries. I did not meet with him, & Billy goes out to day expressly to obtain his Order for the Release of the poor Fellow, which M. de Renneval assur’d me would meet with no Difficulty. I hope you will receive it with this, as he can send it by the same Post from Versailles.
I hear the Ship is at L’Orient. Mr. Palfrey is coming out Consul General whereby I shall be eased of all Maratime Concerns.
I am yours &ca—
Mr. Williams
